DETAILED ACTION

This Office action is responsive to the following communication: Request for Continued Examination filed on 27 April 2022.
Claim(s) 1-4, 6-14, 16-20, and 22 is/are pending and present for examination.  Claim(s) 1, 11, and 19 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2020 has been entered.
 
Response to Amendment
Claims 1, 2, 11, 12, 19, and 20 have been amended.
Claims 5, 15, and 21 have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
As per claim 2,  the objection is withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14, 16-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al, U.S. Patent No. 8,954,440, filed on 9 April 2010, and issued on 10 February 2015, in view of Henkin et al, USPGPUB No. 2011/0213655, filed on 25 January 2010, and published on 1 September 2011, and in further view of Sweeney et al, USPGPUB No. 2013/0246328, filed on 15 March 2013, and published on 19 September 2013.
As per independent claims 1, 11, and 19, Gattani, in combination with Henkin and Sweeney, discloses:
A method comprising:
receiving, by a computing system as input from a user {See Sweeney. [0118], wherein this reads over “For example, FIG. 2A illustrates a small complex KR 200 (in this example, a taxonomy) that may be input to analysis engine 150, e.g., by a user or a software application using system 100”}, a taxonomy specification for a taxonomy, wherein the taxonomy specification comprises a plurality of concepts included in the taxonomy, a plurality of keywords associated with the plurality of concepts, and hierarchical relationships between the plurality of concepts {See Sweeney, [0085], wherein this reads over “By incorporating an underlying set of rules of knowledge creation within the KR, the amount of data in the system may be reduced, providing a more economical system of data management, and providing entirely new applications for knowledge management.”; and [0092], wherein this reads over “In some embodiments, an AKRM may include one or more elemental data structures 120 and one or more knowledge processing rules 130. In some embodiments, rules 130 may be used by system 100 to deconstruct (analyze) one or more complex KRs to generate an elemental data structure 120. For example, system 100 may include one or more computer processors and one or more computer memory hardware components, and the memory may be encoded with computer-executable instructions that, when executed by the one or more processors, cause the one or more processors of system 100 to use the rules 130 in the analysis of one or more complex KRs to generate elemental data structure 120 of the AKRM.”; and [0100], wherein this reads over “In elemental data structure 300, complex concept 230 labeled "Mountain Animal" has been found to include more elemental concepts 235 labeled "Mountain" and 240 labeled "Animal". In this example, "Mountain" and "Animal" represent more elemental (i.e., "lower level" or less complex) concepts than the more complex concept labeled "Mountain Animal", since the concepts of "Mountain" and "Animal" can be combined to create the concept labeled "Mountain Animal"”}; 
generating, by the computing system, based on the taxonomy specification, a hierarchical taxonomy structure for the taxonomy {See Sweeney, [0092], wherein this reads over “In some embodiments, an AKRM may include one or more elemental data structures 120 and one or more knowledge processing rules 130. In some embodiments, rules 130 may be used by system 100 to deconstruct (analyze) one or more complex KRs to generate an elemental data structure 120. For example, system 100 may include one or more computer processors and one or more computer memory hardware components, and the memory may be encoded with computer-executable instructions that, when executed by the one or more processors, cause the one or more processors of system 100 to use the rules 130 in the analysis of one or more complex KRs to generate elemental data structure 120 of the AKRM.”; and [0126], wherein this reads over “For example, a data consumer 195 may input a complex KR 160 to system 100 to be deconstructed to elemental concepts and concept relationships to generate and/or update elemental data structure 120. A data consumer 195 (the same or a different data consumer) may also receive an output complex KR 190 from system 100, synthesized by application of one or more of the knowledge processing rules 130 to part or all of elemental data structure 120.”}, wherein the hierarchical taxonomy structure comprises:
a plurality of taxonomy nodes corresponding to the plurality of concepts {See Gattani, Figures 21 and 22; and column 26 lines 1-35, wherein this reads over “aggregator 1622 aggregates the source-specific arc files 1618 extracted by their respective arc generators 1616 and the editorial list of arcs 1620 and creates as output arc list 1624 and vertex list 1626” and “In some embodiments hierarchy builder 1630 constructs hierarchy 1628 by building a directed graph based on the information it receives, and then extracting a directed minimum spanning tree ("DMST") from that graph (in which every concept (also referred to herein as a "node") present in the tree except the root has exactly one parent, and no cycles or orphans are present).”}; and 
a hierarchical relationship between the plurality of taxonomy nodes, wherein the hierarchical relationship between the plurality of taxonomy nodes is based on the hierarchical relationship between the corresponding plurality of concepts provided by the taxonomy specification {See Gattani, column 25, lines 24-50, wherein this reads over “For each of the concept data sources 1610-1614, one or more arc generators 1616 are used to parse the respective concept data source, extract concepts and relations between concepts, and store the information in a common format (1618) that can be consumed by aggregator 1622”};  
for each taxonomy node included in the plurality of taxonomy nodes: 
determining, by the computing system, a set of one or more keywords {See Gattani, column 31, lines 10-25, wherein this reads over “Similarly, the hierarchy of concepts can be expanded by crawling the documents 1608 for word n-grams and also attempting to place them into the DAG by using the word n-grams as an input to the query categorization techniques described in more detail below”};
associating, by the computing system, the set of one or more keywords with the taxonomy node {See Gattani, Figures 21 and 22; and column 26 lines 1-35, wherein this reads over “aggregator 1622 aggregates the source-specific arc files 1618 extracted by their respective arc generators 1616 and the editorial list of arcs 1620 and creates as output arc list 1624 and vertex list 1626” and “In some embodiments hierarchy builder 1630 constructs hierarchy 1628 by building a directed graph based on the information it receives, and then extracting a directed minimum spanning tree ("DMST") from that graph (in which every concept (also referred to herein as a "node") present in the tree except the root has exactly one parent, and no cycles or orphans are present).” That is, Gattani discloses that the “information” received may be used to build a directed graph wherein the graph comprises keywords such as those provided in Figures 21 and 22};
causing, by the computing system, content stored in a network system to be searched using the set of one or more keywords associated with the taxonomy node to identify content relevant to the taxonomy node {See Gattani, column 22, line 55-column 23, line 5, wherein this reads over “In contrast, system 104 will be able to detect articles about the new drink as being of interest to Alice and provide them to her, either because of the inclusion of the drink in the taxonomy or because the document vector for the article will implicate the concept, "diet drinks" As another example, suppose Alice is interested in the television show "Lost." In a purely keyword-based analysis of articles, Alice would likely be overwhelmed with articles about lost pets, missing persons, sports teams that have lost games, etc. In contrast, using the classification techniques described herein, only those articles pertaining to "Lost" when it refers to the television show will be provided to Alice”; and column 23, lines 22-31, wherein this reads over “As one example, a document is received at 1504 when a news article is provided by an online news site to system 104 via an RSS feed or other notification provided by the publisher of the news article.  Other techniques can also be used to receive a document at 1502.  For example, as posts are made via status update sites, such as twitter.com or facebook.com, they can be provided to system 104, such as through an API, and are other examples of "articles" that can be selectively delivered to users in accordance with the techniques described herein”};  and
associating, by the computing system, the relevant content with the taxonomy node {See Gattani, column 22, line 55-column 23, line 5, wherein this reads over “In contrast, system 104 will be able to detect articles about the new drink as being of interest to Alice and provide them to her, either because of the inclusion of the drink in the taxonomy or because the document vector for the article will implicate the concept, "diet drinks" As another example, suppose Alice is interested in the television show "Lost." In a purely keyword-based analysis of articles, Alice would likely be overwhelmed with articles about lost pets, missing persons, sports teams that have lost games, etc. In contrast, using the classification techniques described herein, only those articles pertaining to "Lost" when it refers to the television show will be provided to Alice”};  and
building a plurality of web pages for the plurality of taxonomy nodes in the hierarchical taxonomy structure {See Gattani, column 4, lines 23-45, wherein this reads over “When visitors to site 120 retrieve content from the site, execution of the embedded JavaScript results in the text of the page being viewed (i.e. a page of message board posts) being provided to system 104, a set of entities determined, and an appropriate set of hyperlinks being included in the page as rendered. The links can be configured to appear as any other links that might be present (i.e., using the same color scheme) but can also be made to appear different from other links.”}, 
each of the plurality of web pages including at least a portion of the relevant content associated with the respective taxonomy node {See Gattani, Figure 31; and column 39, lines 28-42, wherein this reads over “FIG. 31 illustrates an example of a page that includes dynamically selected components, as rendered in a browser.  In the example shown, a user has entered the phrase, "buy a jaguar," into a search area (3102) of an interface to a search engine.  As described in more detail below, the user's query is categorized, such as by the system shown in FIG. 28 and components to be displayed to the user are selected based on the user's query and additional information (such as the concepts associated with the query).  The components (also referred to herein as "modules" and "widgets") to be displayed are selected from among a pool of components and are selected and laid out on the page in accordance with a template specified by an administrator.  A module is an atomic unit of content and can be provided by a third party”}, 
the plurality of web pages comprising a first web page for a parent taxonomy node of the plurality of taxonomy nodes in the hierarchical taxonomy structure {See Gattani, column 22, line 55-column 23, line 5, wherein this reads over “In contrast, system 104 will be able to detect articles about the new drink as being of interest to Alice and provide them to her, either because of the inclusion of the drink in the taxonomy or because the document vector for the article will implicate the concept, "diet drinks" As another example, suppose Alice is interested in the television show "Lost." In a purely keyword-based analysis of articles, Alice would likely be overwhelmed with articles about lost pets, missing persons, sports teams that have lost games, etc. In contrast, using the classification techniques described herein, only those articles pertaining to "Lost" when it refers to the television show will be provided to Alice”; and column 23, lines 22-31, wherein this reads over “As one example, a document is received at 1504 when a news article is provided by an online news site to system 104 via an RSS feed or other notification provided by the publisher of the news article.  Other techniques can also be used to receive a document at 1502.  For example, as posts are made via status update sites, such as twitter.com or facebook.com, they can be provided to system 104, such as through an API, and are other examples of "articles" that can be selectively delivered to users in accordance with the techniques described herein”}, 
the first web page and the rest of the plurality of web pages including content associated with, respectively, the parent taxonomy node and a plurality of child taxonomy nodes of the hierarchical taxonomy structure, {See Henkin, [1629], wherein this reads over “As illustrated in the example of FIG. 5A, the KeyPhrase/topic classification scheme may include a plurality of hierarchical classifications (e.g., KeyPhrases, subtopics, subcategories, topics, categories, super topics, etc.). The highest level of the hierarchy corresponds to super topic information 502. In one implementation, the super topic may correspond to a general topic or subject matter such as, for example, "sports". The next level in the hierarchy includes topic information 504 and category information 506. In one implementation, topic information may correspond to subsets of the super topic which may be appropriate for contextual content analysis. For example, "basketball" is an example of a topic of the super topic "sports". Category information, on the other hand, may correspond to subsets of the super topic which may be appropriate for advertising purposes, but which may not be appropriate for contextual content analysis. For example, "sports equipment" is an example of a category of the super topic "sports".”; and “In at least one embodiment, taxonomy KeyPhrases may correspond to words or phrases in the web page content which relate to the topic or subject matter of a web page. Ontology (or "KeyPhrase link") KeyPhrases may correspond to words or phrases in the web page content which are not to be included in the contextual content analysis but which may have advertising value”}, each of the plurality of web pages further including a set of one or more links for accessing one or more other web pages from the plurality of web pages {See Henkin, [0063], wherein this reads over “Pages can then be scored against the sports topic based on the occurrence of that keyphrase and the relative correlation of that keyphrase to the topic of sports. Pages related to sports can then be selected and linked to one another based on this keyphrase (and other words/phrases appearing on the pages). The dynamic taxonomy can be updated based both on pages crawled from the web (including pages designated as relating to particular topics) as well as based on source web pages obtained from client computer systems being analyzed for linking and ad placement. Thus, the scores for a particular keyphrase or phrase against a topic (indicating the relative correlation of that keyword/keyphrase to the topic) is continually updated”}, 
wherein the one or more links included in each web page is based on a hierarchical relationship between a taxonomy node of the web page and one or more taxonomy nodes of the one or more other web pages in the hierarchical taxonomy structure {See Henkin, [1629], wherein this reads over “taxonomy KeyPhrases may correspond to words or phrases in the web page content which relate to the topic or subject matter of a web page”; and [1631], wherein this reads over “the additional information to be displayed to the user may be delivered using a variety of techniques such as, for example, providing direct links to other pages with relevant information; providing links that open layers with link(s) to relevant information on the page that the user is on; providing links that open layers with link(s) to relevant information on the page that the user is on; providing layers that open automatically once the user reaches a given page, and presenting information that is relevant to the context of the page; providing graphic and/or text promotional offers, etc.; providing links that open layers with content that is served from an external (third party content server) location, etc.”}.
Gattani is directed to the invention of selectively delivering an article in view of a concept taxonomy.  Gattani fails to expressly disclose the claimed features of “receiving, by a computing system, a taxonomy specification for a taxonomy, wherein the taxonomy specification comprises a plurality of concepts included in the taxonomy and a plurality of keywords associated with the plurality of concepts, and hierarchical relationships between the plurality of concepts”, “generating, by the computing system, based on the taxonomy specification, a hierarchical taxonomy structure for the taxonomy,” “the first web page and the rest of the plurality of web pages including content associated with, respectively, the parent taxonomy node and a plurality of child taxonomy nodes of the hierarchical taxonomy structure, each of the plurality of web pages further including a set of one or more links for accessing one or more other web pages from the plurality of web pages, wherein the one or more links included in each web page is based on a hierarchical relationship between a taxonomy node of the web page and one or more taxonomy nodes of the one or more other web pages in the hierarchical taxonomy structure.”
Sweeney is directed to the invention of customizing knowledge representation systems including identifying, based on a plurality of concepts in a knowledge representation (KR), a group of one or more concepts relevant to user context information, and providing the identified group of one more concepts to a user.
As per the claimed feature of “receiving, by a computing system as input from a user, a taxonomy specification for a taxonomy, wherein the taxonomy specification comprises a plurality of concepts included in the taxonomy and a plurality of keywords associated with the plurality of concepts, and hierarchical relationships between the plurality of concepts,” Sweeney discloses that “[b]y incorporating an underlying set of rules of knowledge creation within the KR, the amount of data in the system may be reduced, providing a more economical system of data management, and providing entirely new applications for knowledge management.”  See Sweeney, [0085].  Additionally, Sweeney discloses that “an AKRM may include one or more elemental data structures 120 and one or more knowledge processing rules 130. In some embodiments, rules 130 may be used by system 100 to deconstruct (analyze) one or more complex KRs to generate an elemental data structure 120” such that “system 100 may include one or more computer processors and one or more computer memory hardware components, and the memory may be encoded with computer-executable instructions that, when executed by the one or more processors, cause the one or more processors of system 100 to use the rules 130 in the analysis of one or more complex KRs to generate elemental data structure 120 of the AKRM.  Furthermore, Sweeney discloses that “[i]n elemental data structure 300, complex concept 230 labeled "Mountain Animal" has been found to include more elemental concepts 235 labeled "Mountain" and 240 labeled "Animal". In this example, "Mountain" and "Animal" represent more elemental (i.e., "lower level" or less complex) concepts than the more complex concept labeled "Mountain Animal", since the concepts of "Mountain" and "Animal" can be combined to create the concept labeled "Mountain Animal."” See Sweeney, [0100].  That is, Sweeney discloses an elemental data structure (i.e. a taxonomy specification) which comprises a plurality of concepts that are defined by select keywords and arranged in a hierarchical manner (i.e. a plurality of concepts included in the taxonomy, a plurality of keywords associated with the plurality of concepts, and hierarchical relationships between the plurality of concepts). This elemental data structure may then be received to be used in conjunction with a set of rules to construct a knowledge representation (KR).  Furthermore, regarding the claimed feature of “receiving… as input from a user”, it is noted that Sweeney discloses that “a small complex KR 200 (in this example, a taxonomy) that may be input to analysis engine 150, e.g., by a user or a software application using system 100.”  See Sweeney, [0118].
As per the claimed feature of “generating, by the computing system, based on the taxonomy specification, a hierarchical taxonomy structure for the taxonomy,” Sweeney discloses that “an AKRM may include one or more elemental data structures 120 and one or more knowledge processing rules 130. In some embodiments, rules 130 may be used by system 100 to deconstruct (analyze) one or more complex KRs to generate an elemental data structure 120” and “system 100 may include one or more computer processors and one or more computer memory hardware components, and the memory may be encoded with computer-executable instructions that, when executed by the one or more processors, cause the one or more processors of system 100 to use the rules 130 in the analysis of one or more complex KRs to generate elemental data structure 120 of the AKRM.”  See Sweeney, [0092].  Sweeney further discloses that “a data consumer 195 may input a complex KR 160 to system 100 to be deconstructed to elemental concepts and concept relationships to generate and/or update elemental data structure 120” such that “[a] data consumer 195 (the same or a different data consumer) may also receive an output complex KR 190 from system 100, synthesized by application of one or more of the knowledge processing rules 130 to part or all of elemental data structure 120.”  See Sweeney, [0126].  That is, Sweeney discloses that an output complex KR (i.e. a hierarchical taxonomy structure for the taxonomy) may be generated utilizing the aforementioned elemental data structure (i.e. based on the taxonomy specification).  Wherein Sweeney is directed to utilizing elemental data structures and rules to determine a knowledge representation, it would have been obvious to one of ordinary skill in the art before the effective filing data of the instant invention to improve the prior art of Gattani with that of Sweeney for the predictable result of wherein the keyword and concept data provided by Gattani may be further utilized in view of the elemental data structure and knowledge representations as provided by Sweeney to generate a hierarchical taxonomy structure.
Henkin is directed to the invention of hybrid contextual advertising and related content analysis.
As per the claimed feature of “the first web page and the rest of the plurality of web pages including content associated with, respectively, the parent taxonomy node and a plurality of child taxonomy nodes of the hierarchical taxonomy structure,” Henkin discloses that “the KeyPhrase/topic classification scheme may include a plurality of hierarchical classifications (e.g., KeyPhrases, subtopics, subcategories, topics, categories, super topics, etc.)” wherein “[t]he highest level of the hierarchy corresponds to super topic information 502.”  See Henkin, [1629].  Additionally, Henkin discloses that “the super topic may correspond to a general topic or subject matter such as, for example, "sports"” such that “[t]he next level in the hierarchy includes topic information 504 and category information 506.”  Id.  Moreover, Henkin discloses that “taxonomy KeyPhrases may correspond to words or phrases in the web page content which relate to the topic or subject matter of a web page” while “Ontology (or "KeyPhrase link") KeyPhrases may correspond to words or phrases in the web page content which are not to be included in the contextual content analysis but which may have advertising value.”  Id.  That is, Henkin discloses a hierarchical taxonomy comprising of a plurality of supertopics/topics/subtopics which are specifically linked to web page content (i.e. a plurality of web pages associated with portions of the hierarchical node).  
As per the claimed feature of “each of the plurality of web pages further including a set of one or more links for accessing one or more other web pages from the plurality of web pages,” Henkin discloses that “[p]ages related to sports can then be selected and linked to one another based on this keyphrase (and other words/phrases appearing on the pages).”  See Henkin, [0063].  Additionally, Henkin discloses that “[t]he dynamic taxonomy can be updated based both on pages crawled from the web (including pages designated as relating to particular topics) as well as based on source web pages obtained from client computer systems being analyzed for linking and ad placement.”  Id. That is, Henkin discloses that a plurality of pages which are related to each other within the taxonomy may be linked (i.e. each of the plurality of web pages include a link for accessing one or more other web pages). 
As per the claimed feature “wherein the one or more links included in each web page is based on a hierarchical relationship between a taxonomy node of the web page and one or more taxonomy nodes of the one or more other web pages in the hierarchical taxonomy structure,” Henkin discloses that “taxonomy KeyPhrases may correspond to words or phrases in the web page content which relate to the topic or subject matter of a web page.” See Henkin, [1629]. Moreover, for each of said web page content, Henkin discloses that “the additional information to be displayed to the user may be delivered using a variety of techniques such as, for example, providing direct links to other pages with relevant information; providing links that open layers with link(s) to relevant information on the page that the user is on; providing links that open layers with link(s) to relevant information on the page that the user is on; providing layers that open automatically once the user reaches a given page, and presenting information that is relevant to the context of the page; providing graphic and/or text promotional offers, etc.; providing links that open layers with content that is served from an external (third party content server) location, etc.”  See Henkin, [1631].  That is, Henkin discloses a system wherein web pages may include direct links to each other which are related to each other via a hierarchical taxonomy (i.e. a hierarchical relationship between a taxonomy node of the web page and one or more taxonomy nodes of the one or more other web pages in the hierarchical taxonomy structure).
Accordingly, wherein Henkin discloses a system for linking a plurality of webpages which are categorized within a hierarchical taxonomy, it would have been obvious to one of ordinary skill before the effective filing date of the instant invention to improve the prior art combination of Gattani and Sweeney for the predictable result of a system wherein the pages of Gattani may be further related and linked to each other via the hierarchical taxonomy and link features as disclosed by Henkin.
As per dependent claims 2, 12, and 20, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 1, wherein the search of the the content stored in the network system is performed by a search engine of the social networking system {See Gattani, column 39, lines 28-42, wherein this reads over “FIG. 31 illustrates an example of a page that includes dynamically selected components, as rendered in a browser.  In the example shown, a user has entered the phrase, "buy a jaguar," into a search area (3102) of an interface to a search engine.”}. 
As per dependent claims 3 and 13, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 1, wherein the taxonomy is associated with a domain {See Gattani, column 21, lines 1-27, wherein this reads over “The customized topic page will emphasize the intersection of the concept associated with the textual representation and various concepts in the document vector and deemphasize more general information about the concept associated with the textual representation.  In various embodiments, the concepts passed in as arguments to the topic page generator are also displayed to the user.”}. 
As per dependent claims 4 and 14, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 1, wherein a first taxonomy node is a child of a second taxonomy node, and wherein a web page for the first taxonomy node includes a link to a web page for the second taxonomy node {See Gattani, column 6, lines 4-35, wherein this reads over “In various embodiments, this is made possible by the taxonomy stored in database 108, including information such as an associated website for each concept, or for some subset of concepts.”}. 
As per dependent claims 6 and 16, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 1, further comprising:
identifying, from the hierarchical taxonomy structure, a first keyword associated with a first concept in the plurality of concepts {See Gattani, column 27, lines 34-53, wherein this reads over “A related problem is that of synonyms.  For example, "puma," "mountain lion," "panther," and "cougar" are all terms used to refer to the animal Felidae Puma P. concolor.  Wikipedia attempts to mitigate the proliferation of entries by designating one of the terms as a "main" entry, and redirecting to the main entry any attempts to access information by using the synonymous term.  For example, "J_K_Rowling" (a pen name) is the main entry for the author whose legal name is "Joanne Murray." If a user of Wikipedia attempts to access an article on "Joanne Murray," they are redirected to the entry titled "J_K_Rowling."”};
identifying, a second keyword using the first keyword {See Gattani, column 27, lines 34-53, wherein this reads over “A related problem is that of synonyms.  For example, "puma," "mountain lion," "panther," and "cougar" are all terms used to refer to the animal Felidae Puma P. concolor.  Wikipedia attempts to mitigate the proliferation of entries by designating one of the terms as a "main" entry, and redirecting to the main entry any attempts to access information by using the synonymous term.  For example, "J_K_Rowling" (a pen name) is the main entry for the author whose legal name is "Joanne Murray." If a user of Wikipedia attempts to access an article on "Joanne Murray," they are redirected to the entry titled "J_K_Rowling."”};  and
associating the first keyword and the second keyword with a taxonomy node in the plurality of taxonomy nodes corresponding to the first concept {See Gattani, column 27, lines 34-53, wherein this reads over “A related problem is that of synonyms.  For example, "puma," "mountain lion," "panther," and "cougar" are all terms used to refer to the animal Felidae Puma P. concolor.  Wikipedia attempts to mitigate the proliferation of entries by designating one of the terms as a "main" entry, and redirecting to the main entry any attempts to access information by using the synonymous term.  For example, "J_K_Rowling" (a pen name) is the main entry for the author whose legal name is "Joanne Murray." If a user of Wikipedia attempts to access an article on "Joanne Murray," they are redirected to the entry titled "J_K_Rowling."”}. 
As per dependent claims 7 and 17, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 6, wherein identifying the second keyword comprises: 
determining the second keyword based on a set of one or more documents returned in response to a search performed using the first keyword {See Gattani, column 31, lines 49-59, wherein this reads over “Similarly, the hierarchy of concepts can be expanded by crawling the documents 1608 for word n-grams and also attempting to place them into the DAG by using the word n-grams as an input to the query categorization techniques described in more detail below”}. 
As per dependent claim 8, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 1, further comprising: sending information to a user, the information enabling the user to access the plurality of web pages {See Gattani, Figure 31; and column 39, lines 28-42, wherein this reads over “FIG. 31 illustrates an example of a page that includes dynamically selected components, as rendered in a browser.  In the example shown, a user has entered the phrase, "buy a jaguar," into a search area (3102) of an interface to a search engine.  As described in more detail below, the user's query is categorized, such as by the system shown in FIG. 28 and components to be displayed to the user are selected based on the user's query and additional information (such as the concepts associated with the query).  The components (also referred to herein as "modules" and "widgets") to be displayed are selected from among a pool of components and are selected and laid out on the page in accordance with a template specified by an administrator.  A module is an atomic unit of content and can be provided by a third party”}. 
As per dependent claim 9, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 1, further comprising:
receiving, by the computing system, a second taxonomy specification for a second taxonomy, the second taxonomy specification identifying a plurality of second concepts included in the second taxonomy and a plurality of keywords associated with the plurality of second concepts  {See Gattani, column 10, lines 61-67, wherein this reads over “Mapper 328 is configured to map candidate textual representations to nodes in the taxonomy stored in database 108.  As explained above, the whitelist 320 used to identify textual representations is extracted from a taxonomy stored in database 108.  Each node in the taxonomy has an associated ID.”}, and hierarchical relationships between the plurality of second concepts {See Gattani, Figure 18; column 25, lines 51-67, wherein this reads over “Concept data sources 1610-1614 each provide information that conveys some kind of relation between concepts and can be used as a source of concepts and also as a source of hierarchical relations between at least some of those concepts.  For example, suppose a sample entry in automobile directory 1612 is: "2008 Honda Civic Sedan XL." Using the techniques described herein it is possible to extract hierarchical information from the entry, for example that the "2008 Sedan XL" is a type of "Honda Civic," and that a "Honda Civic" is manufactured by "Honda."”; and column 28, lines 53-56, wherein this reads over “FIG. 18 is a flow chart illustrating an embodiment of a process for creating a hierarchy of concepts from a corpus of documents.  In some embodiments the process shown in FIG. 18 is performed by hierarchy builder 1630.”};
generating, by the computing system, based on the second taxonomy specification, a second hierarchical taxonomy structure for the second taxonomy, the second hierarchical taxonomy structure comprising a plurality of second taxonomy nodes corresponding to the plurality of second concepts {See Gattani, Figures 21 and 22; and column 26 lines 27-35, wherein this reads over “In some embodiments hierarchy builder 1630 constructs hierarchy 1628 by building a directed graph based on the information it receives, and then extracting a directed minimum spanning tree ("DMST") from that graph (in which every concept (also referred to herein as a "node") present in the tree except the root has exactly one parent, and no cycles or orphans are present).”},
a hierarchical relationship between the plurality of second taxonomy nodes being based on the hierarchical relationship between the corresponding plurality of second concepts {See Gattani, column 25, lines 24-50, wherein this reads over “For each of the concept data sources 1610-1614, one or more arc generators 1616 are used to parse the respective concept data source, extract concepts and relations between concepts, and store the information in a common format (1618) that can be consumed by aggregator 1622”};
building a plurality of second web pages for the plurality of second taxonomy nodes in the second taxonomy structure {See Gattani, column 4, lines 23-45, wherein this reads over “When visitors to site 120 retrieve content from the site, execution of the embedded JavaScript results in the text of the page being viewed (i.e. a page of message board posts) being provided to system 104, a set of entities determined, and an appropriate set of hyperlinks being included in the page as rendered. The links can be configured to appear as any other links that might be present (i.e., using the same color scheme) but can also be made to appear different from other links.”}, the plurality of second web pages comprising a second web page for a second parent taxonomy node of the plurality of second taxonomy nodes of the second hierarchical taxonomy structure {See Gattani, column 22, line 55-column 23, line 5, wherein this reads over “In contrast, system 104 will be able to detect articles about the new drink as being of interest to Alice and provide them to her, either because of the inclusion of the drink in the taxonomy or because the document vector for the article will implicate the concept, "diet drinks" As another example, suppose Alice is interested in the television show "Lost." In a purely keyword-based analysis of articles, Alice would likely be overwhelmed with articles about lost pets, missing persons, sports teams that have lost games, etc. In contrast, using the classification techniques described herein, only those articles pertaining to "Lost" when it refers to the television show will be provided to Alice”; and column 23, lines 22-31, wherein this reads over “As one example, a document is received at 1504 when a news article is provided by an online news site to system 104 via an RSS feed or other notification provided by the publisher of the news article.  Other techniques can also be used to receive a document at 1502.  For example, as posts are made via status update sites, such as twitter.com or facebook.com, they can be provided to system 104, such as through an API, and are other examples of "articles" that can be selectively delivered to users in accordance with the techniques described herein”}, the second web page and the rest of the plurality of second web pages including content associated with, respectively, the second parent taxonomy node and a plurality of second child taxonomy nodes of the second hierarchical taxonomy structure, {See Henkin, [1629], wherein this reads over “As illustrated in the example of FIG. 5A, the KeyPhrase/topic classification scheme may include a plurality of hierarchical classifications (e.g., KeyPhrases, subtopics, subcategories, topics, categories, super topics, etc.). The highest level of the hierarchy corresponds to super topic information 502. In one implementation, the super topic may correspond to a general topic or subject matter such as, for example, "sports". The next level in the hierarchy includes topic information 504 and category information 506. In one implementation, topic information may correspond to subsets of the super topic which may be appropriate for contextual content analysis. For example, "basketball" is an example of a topic of the super topic "sports". Category information, on the other hand, may correspond to subsets of the super topic which may be appropriate for advertising purposes, but which may not be appropriate for contextual content analysis. For example, "sports equipment" is an example of a category of the super topic "sports".”; and “In at least one embodiment, taxonomy KeyPhrases may correspond to words or phrases in the web page content which relate to the topic or subject matter of a web page. Ontology (or "KeyPhrase link") KeyPhrases may correspond to words or phrases in the web page content which are not to be included in the contextual content analysis but which may have advertising value”}, each of the plurality of second web pages comprising a set of one or more links for accessing one or more other web pages from the plurality of second web pages {See Henkin, [0063], wherein this reads over “Pages can then be scored against the sports topic based on the occurrence of that keyphrase and the relative correlation of that keyphrase to the topic of sports. Pages related to sports can then be selected and linked to one another based on this keyphrase (and other words/phrases appearing on the pages). The dynamic taxonomy can be updated based both on pages crawled from the web (including pages designated as relating to particular topics) as well as based on source web pages obtained from client computer systems being analyzed for linking and ad placement. Thus, the scores for a particular keyphrase or phrase against a topic (indicating the relative correlation of that keyword/keyphrase to the topic) is continually updated”}, 
wherein the one or more links included in each web page is based on a hierarchical relationship between a taxonomy node of the web page and one or more taxonomy nodes of the one or more other web pages in the second hierarchical taxonomy structure {See Henkin, [1629], wherein this reads over “taxonomy KeyPhrases may correspond to words or phrases in the web page content which relate to the topic or subject matter of a web page”; and [1631], wherein this reads over “the additional information to be displayed to the user may be delivered using a variety of techniques such as, for example, providing direct links to other pages with relevant information; providing links that open layers with link(s) to relevant information on the page that the user is on; providing links that open layers with link(s) to relevant information on the page that the user is on; providing layers that open automatically once the user reaches a given page, and presenting information that is relevant to the context of the page; providing graphic and/or text promotional offers, etc.; providing links that open layers with content that is served from an external (third party content server) location, etc”}.
As per dependent claims 10 and 18, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 1, wherein the plurality of web pages are updated periodically based on additional searches using the set of one or more keywords {See Gattani, column 41, lines 25-36, wherein this reads over “For example, suppose a user entered a query of "insurance" in region 3102.  One of the concepts shown in module 3118 might be "travel." By selecting an "and" button displayed next to the word travel, a new query may be provided to system 3200.  Page 3100 would be updated so that the new page is configured to display modules relevant to "travel insurance." In some embodiments this technique is performed using vertical scoping--scoping which limits results to concepts below a certain parent”}. 
As per dependent claim 22, Gattani, in combination with Henkin and Sweeney, discloses:
The method of claim 1, wherein the parent taxonomy node is a root taxonomy node in the hierarchical taxonomy structure {See Gattani, column 41, line 61-column 41, line 11, wherein this reads over “Any node in subject hierarchy 2828 can have associated with it one or more page templates.  In some embodiments templates are managed by product managers who create templates that are appropriate for the verticals they oversee.  For example, a template tagged to the health node might favor the inclusion of modules that provide "definitions" (e.g., a Wikipedia module, a physicians' desk reference module, etc.), while a template tagged to the travel vertical might favor the inclusion of more map modules.  The root node of subject hierarchy 2828 has a default template that is used if no other template is selected.”}.

Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that Sweeney fails to disclose that “the taxonomy specification is received as input from a user.”  See Amendment, page 10.  The Examiner respectfully disagrees.  The Applicant asserts that Sweeney teaches that the “elemental data structure” is generated by a computer system.”  See Amendment, page 10.  It is noted that Sweeney discloses that “a small complex KR 200 (in this example, a taxonomy) that may be input to analysis engine 150, e.g., by a user or a software application using system 100.”  See Sweeney, [0118].  Wherein Sweeney discloses that the KR (or taxonomy) may be input by a user, it would have been obvious to one of ordinary skill in the art that Sweeney would indeed read upon the claimed feature of “receiving, by a computing system as input from a user, a taxonomy specification for a taxonomy.”
Additionally, Applicant asserts the argument that “[t]he addition of hyperlinks to a user’s post on a webpage is not the same as building a plurality of web pages for the plurality of taxonomy nodes.”  See Amendment, page 10.  The Examiner respectfully disagrees.  Gattani discloses that “an appropriate set of hyperlinks being included in the page as rendered.”  See Gattani, column 4, lines 26-34.  Additionally, Gattani discloses that “[t]he administrator has specified, in configuration 318, that any textual representations selected by engine 106 that are associated with pharmaceuticals be hyperlinked to entries in an online pharmaceutical encyclopedia” wherein “[t]he administrator has further specified that selected textual representations for which site 318 has informational pages (e.g., basic medical concepts) be hyperlinked to those pages.”  See Gattani, column 19, lines 5-12.  Moreover, Gattani discloses that “instead of or in addition to inserting hyperlinks such as hyperlink 1002 into his posts, additional elements are included in the page (e.g., via JavaScript) to enhance the experience of a visitor” wherein “[o]ne way to include additional content on a page such as is shown in FIG. 13 is to obtain key concepts of the post (such as "dog" and "rash") using the techniques described above and to pass them as arguments to a mashup engine described in more detail below.”  See Gattani, column 21, lines 58-66.  As disclosed by Gattani, it is noted that the creation of the aforementioned pages by further including hyperlinks and content which are related to key concepts would read upon the claimed feature of “building a plurality of web pages for the plurality of taxonomy nodes.”
Accordingly, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


/PK/